Citation Nr: 0209094	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which denied service 
connection for a psychiatric disorder.  A Board hearing was 
requested and scheduled, but the veteran failed to report for 
such hearing.  In a May 2001 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).
 
In an October 2001 joint motion to the Court, the parties 
(the veteran and the VA Secretary) requested that the May 
2001 Board decision be vacated and the case remanded; an 
October 2001 Court order granted the joint motion.  The case 
was subsequently returned to the Board.

The Board notes that the veteran's claim for service 
connection for a psychiatric disorder was previously denied 
by the RO.  Even if the RO determined that new and material 
evidence was presented to reopen the claim, such is not 
binding on the Board; and the Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted). 

FINDING OF FACT

In an August 1995 decision, the RO denied service connection 
for a psychiatric disorder.  Evidence received since the 
August 1995 RO decision is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a psychiatric disorder; and 
the August 1995 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2001, the United States Court of Appeals for 
Veterans Claims vacated the May 2001 Board decision in this 
case, based on a joint motion filed by the parties involved.  
In essence, the parties found that the Board had not followed 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Federal Court has concluded that section 3(a) (duty to 
assist) of the VCAA does not apply retroactively to require 
that proceedings that were complete before the Department of 
Veterans Affairs and were on appeal to the Court of Appeals 
for Veterans Claims or this court be remanded for 
readjudication under the new statute.  Bernklau v. Principi, 
No. 00-7122 (Fed. Cir. May 20, 2002), 2002 U.S. App. LEXIS 
9516. 

Regarding the pertinent notification provisions, the veteran 
and his representative have been notified of evidence 
required to substantiate the claim.  Such notice is found in 
requests for evidence, the rating decision, the statement of 
the case, letters to the veteran, a now-vacated Board 
decision, and a joint motion to the Court.  The Board 
concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case to the 
extent possible.  Id. 

I.  Factual Background

A review of the veteran's service medical records shows that 
on entrance medical examination performed in March 1969, the 
veteran's psychiatric system was listed as normal.  In a 
report of medical history dated in March 1969, the veteran 
denied a history of nervous trouble, depression, or excessive 
worry.  

A June 1970 treatment note shows that the veteran was treated 
for complaints of headaches and a "strange feeling" that 
had come over him for two months.  The veteran was referred 
for a psychiatric evaluation.  On examination, the veteran 
was tearful, with no evidence of neurosis, psychosis or 
organicity.  He appeared emotionally immature and had 
difficulty handling routine stresses.  The diagnostic 
impression was emotional immaturity reaction.  An 
administrative separation was recommended as it was felt that 
the veteran was unlikely to render further useful service and 
might well present subsequent administrative and behavioral 
problems.  The examiner indicated that there was no 
indication for further treatment.  In July 1970, the veteran 
was examined and found to be physically qualified for an 
administrative discharge; a psychiatric disorder was not 
diagnosed.  The veteran then received an administrative 
discharge.

VA medical records dated from 1986 to 1990 primarily reflect 
treatment for alcohol dependence, and are negative for a 
diagnosis of a chronic psychiatric disorder.  An August 1986 
treatment note shows that the veteran was diagnosed with 
questionable depression and alcohol intoxication.  A June 
1988 discharge summary shows that the veteran was treated for 
alcohol dependence.  He reported suicidal ideation three 
weeks ago, and said he first thought of suicide at age 18, 
during military service, when he was drinking.  A February 
1990 discharge summary shows that the veteran was diagnosed 
with alcohol dependence and mixed personality disorder with 
passive aggressive, dependent, and borderline traits.
 
In January 1990, the veteran submitted a claim for service 
connection for a psychiatric disorder.  He related that he 
was currently hospitalized for a psychiatric disorder and 
alcohol abuse, and that he had previously attempted suicide.  
He said he got depressed and anxious.

In a May 1990 decision, the RO denied service connection for 
a psychiatric disorder.  The veteran was notified of this 
decision in June 1990 and he did not appeal.

In February 1995, the veteran submitted another claim for 
service connection for a psychiatric disorder.  He asserted 
that he was diagnosed with homicidal and suicidal tendencies 
during service.

In February 1995, the RO received duplicate copies of VA 
medical records.  In May 1995, the RO received private 
medical records from Waltham Weston Hospital and Medical 
Center which reflects that he was hospitalized there from 
December 1989 to January 1990, and in March 1992.  Such 
records primarily reflect treatment for acute and chronic 
alcoholism, and are negative for treatment of a psychiatric 
disorder.  

At a July 1995 VA psychiatric examination, the veteran 
reported that he received an administrative discharge from 
service due to a personality disorder.  He also reported a 
long history of alcohol dependence, and described his medical 
history.  The examiner opined that the veteran was not a very 
reliable historian.  The examiner diagnosed alcohol 
dependence; a psychiatric disorder was not diagnosed.

In an August 1995 decision, the RO denied service connection 
for a psychiatric disorder.  The veteran was notified of this 
decision in August 1995, and he did not appeal.  Evidence 
submitted since this decision is summarized below.

A VA hospital discharge summary shows that the veteran was 
hospitalized in April 1996 and treated for alcohol 
dependence.  Psychological testing showed that he was 
moderately depressed. 

In July 1997, the veteran submitted another claim for service 
connection for a psychiatric disorder.  He contended that he 
was released from service due to homicidal and suicidal 
tendencies, and due to psychiatric problems, and that he had 
psychiatric problems ever since service.

VA medical records dated from July 1997 to October 1997 
reflect treatment for alcohol dependence and depression.  A 
July 1997 discharge summary shows that the veteran was 
diagnosed with alcohol dependence and dysthymia.

At an October 1997 VA psychiatric examination, the examiner 
noted that the veteran had been separated from service due to 
emotional immaturity reactions, and that the service medical 
records were negative for evidence of any other psychiatric 
disability.  The veteran reported that he had attempted 
suicide in the late 1980s, and that he had multiple overdoses 
of barbiturates and alcohol, with the first occurring after 
he left service in 1970-1971.  The examiner stated that the 
veteran's nervous condition was primarily substance abuse and 
mixed personality disorder.  The Axis I diagnoses were 
alcohol dependence, a past history of polysubstance abuse, 
and mild post-traumatic stress disorder (PTSD) symptoms 
predominantly due to childhood trauma.  The Axis II diagnosis 
was mixed personality disorder.

By a letter dated in January 1998, a VA social worker 
indicated that the veteran had been treated repeatedly at a 
VA Medical Center for depression (dysthymia) and alcohol 
abuse, and that the veteran reported that he was treated for 
depression in service.  By a letter dated in February 1998, a 
VA doctor indicated that the veteran was currently being 
treated on an inpatient basis for dysthymic disorder, PTSD, 
and alcohol dependency, among other medical conditions.  He 
noted that the veteran reported that he was first treated for 
depression and anxiety in service.

By a statement dated in February 1998, the veteran asserted 
that he was discharged from service due to an anxiety 
disorder.  He contended that there was no evidence that he 
had emotional immaturity or a personality disorder in 
service.  He said that in June 1970, he was accosted by a 
chief boatswain's mate who yelled at him.  He said he became 
homicidal and suicidal, and ran to the corpsman's office, 
which referred him for a psychiatric consultation.  He said 
he was discharged two weeks later.

In a May 2001 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  In an 
October 2001 joint motion for remand, the parties argued that 
the decision should be vacated and the case remanded for 
consideration of the VCAA.  In an October 2001 Court order, 
the May 2001 decision was vacated and the case was remanded 
to the Board.  The veteran's representative submitted 
additional written argument in July 2002.

II.  Analysis

The veteran contends that he incurred a psychiatric disorder 
during service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service incurrence will be 
presumed for certain chronic diseases, including psychoses, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran's claim for service connection for a psychiatric 
disorder was previously denied by the RO, most recently in an 
August 1995 decision.  The veteran did not appeal this 
decision, and the decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2001); Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has recently been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of 3.156(a) as it 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO denied the claim for service connection for a 
psychiatric disorder in August 1995, it considered the 
veteran's service medical records, which are negative for a 
chronic psychiatric disorder.  A June 1970 treatment record 
showed that he reported suicidal and homicidal feelings; he 
underwent a psychiatric examination and a psychiatric 
disorder was not diagnosed.  He was diagnosed with emotional 
immaturity reaction, and received an administrative discharge 
as a result.  In its August 1995 decision, the RO also 
considered post-service VA and private medical records dated 
from 1986 to 1992 which primarily reflect treatment for 
alcohol dependence.  He was also diagnosed with a personality 
disorder.  An August 1986 treatment note shows that he was 
diagnosed with questionable depression and alcohol 
intoxication.  At a VA psychiatric examination in July 1995, 
a psychiatric disorder was not diagnosed.

Evidence submitted since the August 1995 RO decision includes 
VA medical records dated from 1996 to 1998 which reflect 
treatment for alcohol dependence and depression.  The medical 
records of treatment for alcohol dependence are cumulative, 
not new.  The medical records of treatment for depression are 
new evidence, but are not material evidence as they do not 
provide a nexus between the current disability and military 
service, and are therefore not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.

Evidence submitted since the August 1995 RO decision also 
includes a report of a VA psychiatric examination conducted 
in October 1997, which diagnosed alcohol dependence, a past 
history of polysubstance abuse, mild PTSD symptoms 
predominantly due to childhood trauma, and mixed personality 
disorder.  Although this evidence is new, it is not material, 
as it does not tend to show that the veteran has a 
psychiatric disorder which is linked to service, and is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  
Moreover, the Board notes that a personality disorder is not 
a disability for VA compensation purposes, and provides no 
basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2001); Beno v. Principi, 3 Vet. App. 439 (1992). 

Since the RO's 1995 decision, the veteran has again provided 
statements asserting that he incurred a psychiatric disorder 
during service.  The veteran's additional statements are 
essentially cumulative or redundant of his basic assertions 
at the time of the 1995 rating decision, and such are not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his psychiatric disorder began 
in service, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996). 

The Board concludes that new and material evidence has not 
been submitted since the August 1995 decision which denied 
service connection for a psychiatric disorder.  Thus, the 
claim has not been reopened, and the August 1995 RO decision 
remains final.

ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

